                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

AMY KUSH,                               :

            Plaintiff                   : CIVIL ACTION NO. 3:18-1483

            v.                          :       (JUDGE MANNION)

BAYVIEW LOAN SERVICING,                 :
et al.,
                                        :
            Defendants

                              MEMORANDUM
I.    BACKGROUND1
      On July 31, 2018, the court issued a Memorandum and Order, (Docs.
3 and 4), and denied pro se plaintiff Amy Kush’s request for immediate
injunctive relief seeking to prevent the August 3, 2018 Sheriff’s sale of her
property. (Doc. 1). The court also dismissed with prejudice plaintiff’s due
process claims in her complaint since the court lacked jurisdiction over them.
Further, the court directed the plaintiff to file an amended complaint regarding
only her Fourteenth Amendment equal protection claim and her First
Amendment retaliation claim, under 42 U.S.C. §1983.
      The plaintiff filed an amended complaint on September 20, 2018. (Doc.
11). Thereafter, motions to dismiss plaintiff’s amended complaint under
Fed.R.Civ.P. 12(b)(6) were filed by defendants Wilkes-Barre Hospital



      1
       Since the background of this case was stated in the court’s July 31,
2018 Memorandum, (Doc. 3), June 9, 2019 Memorandum, (Doc. 65), and July
10, 2019 Memorandum, (Doc. 68), as well as in Judge Arbuckle’s recent
reports, (Docs. 54-56), it shall not be fully repeated herein.
Company, LLC, (Doc. 19), Bayview Loan Servicing, (Doc. 23), and the
Diocese of Scranton, (Doc. 42).
      On April 30, 2019, Judge Arbuckle issued three reports and
recommendations regarding the motions to dismiss filed by Wilkes-Barre
Hospital Company, LLC, (“WB Hospital”), (Doc. 54), Bayview Loan Servicing,
(“BLS”), (Doc. 55), and by the Diocese of Scranton, (Doc. 56). Judge Arbuckle
recommended that all three motions to dismiss be granted and, that all of the
claims against these defendants be dismissed without affording plaintiff
further leave to amend her claims.
      On June 6, 2019, the court adopted the three reports of Judge Arbuckle.
The court granted WB Hospital’s motion to dismiss, (Doc. 19), the claims
against it in plaintiff’s amended complaint, (Doc. 11), granted BLS’s motion
to dismiss, (Doc. 23), the claims against it, and granted the Diocese of
Scranton’s motion to dismiss, (Doc. 42), the claims against it. The court also
dismissed these three defendants with prejudice.
      On June 19, 2019, Judge Arbuckle issued a report recommending that
defendants Luzerne County Sheriff and the Law Firm of McCabe Weisburg
& Conway be dismissed without prejudice, pursuant to Fed.R.Civ.P. 4(m),
since plaintiff failed to timely serve them as directed by the court.
      On July 10, 2019, the court issued a Memorandum and Order and
dismissed the stated two remaining defendants and, closed the case. (Docs.
68 & 69).
      On August 7, 2019, plaintiff Kush filed a motion to open judgment

                                       2
combined with a so-called “Renewed Motion for TRO and Preliminary
Injunctive Relief.” (Doc. 70). Plaintiff attached exhibits to her motion.
      Based on the following, plaintiff’s motion to open judgment will be
DENIED. Plaintiff’s “Renewed Motion for TRO and Preliminary Injunctive
Relief” will be DENIED AS MOOT.


II.   DISCUSSION
      Although plaintiff does not reference under which Rule her motion is
filed, it will be construed as a motion for relief from judgment under
Fed.R.Civ.P. 60(b). Rule 60(b) of the Federal Rules of Civil Procedure
provides a limited avenue of relief where a final judgment or order has been
entered in a case based on one or more of the following reasons: (1) mistake,
inadvertence, surprise, or excusable neglect; (2) newly discovered evidence
that, with reasonable diligence, could not have been discovered in time to
move for a new trial under Rule 59(b); (3) fraud (whether previously called
intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party;
(4) the judgment is void; (5) the judgment has been satisfied, released or
discharged; it is based on an earlier judgment that has been reversed or
discharged; or applying it prospectively is no longer equitable; or (6) any other
reason that justifies relief.
      In considering a Rule 60(b) motion, “any time a [ ] court enters a
judgment, even one dismissing a case by stipulation of the parties, it retains,
by virtue of Rule 60(b), jurisdiction to entertain a later motion to vacate the

                                       3
judgment on the grounds specified in the rule.” Sawka v. Healtheast, Inc., 989
F.2d 138, 140 (3d Cir. 1993) (alterations and internal quotation marks
omitted). A motion brought under Fed.R.Civ.P. 60(b) “is directed to the sound
discretion of the trial court.” Pierce Assocs., Inc. v. Nemours Found., 865 F.2d
530, 548 (3d Cir. 1988).
      “The general purpose of Rule 60(b) is to strike a proper balance
between the conflicting principles that litigation must be brought to an end and
that justice must be done.” Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 271
(3d Cir. 2002) (alterations and internal quotations marks omitted). Relief
pursuant to Rule 60(b) is “extraordinary relief which should be granted only
where extraordinary justifying circumstances are present.” Bohus v. Beloff,
950 F.2d 919, 930 (3d Cir. 1991). See also Curran v. Howmedica Osteonics,
425 Fed.Appx. 164, 166 (3d Cir. 2011) (The Third Circuit has held that
“[b]ecause parties have a strong interest in the finality of judgments, ‘[t]his
Court has ... cautioned that relief from a judgment under Rule 60 should be
granted only in exceptional circumstances.’”) (citation omitted). “One who
seeks such extraordinary relief . . . bears a heavy burden.” Plisco v. Union
R.R. Co., 379 F.2d 15, 17 (3d Cir. 1967).
      In her motion, plaintiff states:

      At no time did the court address the core issue in [her amended
      complaint] that she was being deprived of her property without
      due process of law having never had any hearings prior to the
      judgment of foreclosure, and now with possession being sought
      by forceful threats eviction scheduled for August 21, 2019.
      Further, at no time did the court nor any defendant’s (sic) address


                                         4
      the issue in [her] complaint about her being deprived of her
      (health) life with vaccination and harmful drugs (which works as
      intended to reduce population) coercefully solicited by [WB
      Hospital].
      Contrary to plaintiff’s allegations, the court did indeed address the
foreclose of her property when it issued its July 31, 2018 Memorandum and
Order denying her request for immediate injunctive relief seeking to prevent
the August 3, 2018 Sheriff’s sale of her property.
      Moreover, to the extent plaintiff Kush now seeks this court to enjoin her
August 21, 2019 eviction from her house, she has adequate state court
remedies available to her to challenge her eviction scheduled for August 21,
2019. Further, the Anti-Injunction Act, 28 U.S.C. §2283, also applies and
precludes the court from granting injunctive relief in this case.
      Recently, in Reisinger v. Cronauer, 2019 WL 3302242 (M.D.Pa. July 23,
2019), this court denied the plaintiff’s motion for an emergency preliminary
injunction seeking the court to enjoin defendants from evicting him and taking
physical possession of his house after they purchased his property at a tax
sale. The court found that plaintiff did not show a likelihood of success on the
merits since “he has adequate state court remedies to challenge [the state
court’s] ejectment Order and Order allowing [defendant] to take possession
of his house on July 22, 2019.” Id. at *3. The court also found that it lacked
authority to grant the relief that plaintiff Reisinger requested with respect to his
injunction motion preventing his July 22, 2019 ejectment from his house under
the Anti-Injunction Act. Id. at *4.


                                         5
           Thus, the court finds that none of the limited set of circumstances which
allow plaintiff to request reopening of her case under Rule 60(b) are present.

III.       CONCLUSION
           The plaintiff’s motion to open judgment, (Doc. 70), will be DENIED.
Since the court is not reopening this case, the plaintiff’s “Renewed Motion for
TRO and Preliminary Injunctive Relief” will be DENIED AS MOOT. Further,
this case will remain closed. An appropriate order shall issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


Date: August 13, 2019
18-1483-04.wpd




                                           6
